LITMAN GREGORY FUNDS TRUST Supplement dated May 11, 2012 to the Summary Prospectus, Prospectus and Statement of Additional Information of the Litman Gregory Funds Trust dated April 30, 2012 The Litman Gregory Masters International Fund Effective May 11, 2012, Mastholm Asset Management, LLC (“Mastholm”) is terminated as a sub-advisor to the Litman Gregory Masters International Fund.All references to Mastholm in the Summary Prospectus, Prospectus and Statement of Additional Information dated April 30, 2012, including all references to Ted Tyson, Managing Director, Andrew Elofson, Portfolio Manager, and Daniel Kim, Portfolio Manager, are hereby deleted. Please keep this Supplement with your Prospectus
